Citation Nr: 0929197	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The appellant served in the South Carolina Army National 
Guard from August 1965 to August 1971.  He served an initial 
period of active duty for training from April 17, 1967, to 
August 16, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing testimony is of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2008).

The appellant served in the South Carolina Army National 
Guard (SCARNG) from August 1965 to August 1971.  A National 
Guard Bureau (NGB) Form 22 documents his service for that 
period.  The form also shows that the appellant's military 
occupational specialty (MOS) was as a cannoneer.  His 
civilian occupation was listed as a self-employed 
electrician.  

The appellant served a period of initial active duty for 
training (IADT) for basic training and advanced individual 
training from April 17, 1967, to August 16, 1967.  This is 
certified on the NGB Form 22.  There is no evidence of record 
to document any period of active duty other than the initial 
training period.  The appellant testified that he did serve 
on active duty for training in the summer during his 
enlistment in the SCARNG.  He referred to this as two-week 
summer camp periods.  However, records to document his 
periods of ACUDTRA have not been obtained.  

The appellant's service treatment records (STRs) show that he 
was given a physical examination, prior to his IADT, in 
February 1967.  There was no report of hearing difficulty 
during his period of IADT.  He was afforded a separation 
physical examination in July 1967.  He completed a Report of 
Medical History at that time and did not indicate any 
problems with hearing loss.  

The appellant submitted his claim for service connection in 
September 2007.  He reported his first post-service treatment 
for hearing loss as beginning in 2003.  He included records 
from the Charlotte Eye, Ear, Nose and Throat Associates 
(CEENTA) for the period from June 2007 to September 2007.  
The records included audiograms that reflected hearing loss 
in both ears.  An entry from July 2007 noted that the 
appellant gave a history of military acoustic trauma with the 
shooting of howitzers.  He was being evaluated for a chronic 
sensorineural hearing loss with a new loss of hearing on the 
right side.  This change had occurred in the last two weeks.  
An entry from September 14, 2007, reported that the appellant 
had left ear with maximum air-bone gap on top of the 
sensorineural hearing loss that was symmetric with the right 
ear.  The examiner said that this could be ossicular 
discontinuity with blast injury with howitzers in military.

Records from T. Novinger, M.D., contained an entry from June 
2007 that reported the appellant as having a 20-year history 
of the use of hearing aids.  This would imply at least that 
long of a history of hearing loss.  

The appellant submitted a VA Form 21-4138, Statement in 
Support of Claim, in October 2007.  The form contained the 
signatures of 14 individuals, with a military rank and a 
National Guard service number.  The appellant stated that the 
individuals certified that they knew him when he was in the 
SCARNG and that his hearing was damaged at that time.  

The appellant was afforded a VA audiology examination in 
January 2008.  The appellant's claim of acoustic trauma in 
service due to exposure to artillery fire was noted.  He was 
also noted to have post-service employment in a bottling 
plant for 13 years.  The appellant gave a history of recent 
left ear surgery to repair bone due to acoustic trauma in 
service.  The examiner noted that the STRs contained the 
results of audiograms done in 1967.  

The appellant was afforded an audiogram that provided 
evidence of hearing loss.  The examiner remarked that the 
appellant's STRs were reviewed but there was no review of 
private records.  The examiner provided a diagnosis of 
tinnitus and related the onset of the tinnitus to the 
exposure to acoustic trauma in service.  In regard to the 
hearing loss the examiner stated that the hearing loss was 
not related to service.  She said that the appellant's 
hearing was normal at the time of his separation in 1967.

The examiner provided an addendum opinion in March 2008.  She 
noted that the audiogram showed the appellant's hearing was 
within normal limits at his separation in 1967.  She added 
that the [medical] literature did not support delayed onset 
hearing loss from noise.  Therefore, the appellant's noise 
loss was not related to his military service.  

The appellant testified at a Travel Board hearing in May 
2009.  He testified that he had training during summer camp 
periods for every year he was in the SCARNG.  He said he 
served as a gunner on a howitzer.  It was his job to pull the 
lanyard to fire the artillery piece.  He said he would be 
approximately three feet away.  During their summer training 
he said they would fire about every day and could fire 10-15 
times a day.  He related one event where his field piece 
fired and his ear plug was knocked out of his ear.  He said 
that he started to have ringing in his ears at that time.  He 
thought this was in 1969.  He said that he reported this to 
his sergeant but no investigation was done.  The appellant 
said his ear surgery was to correct a bone that was knocked 
out of place.  He also said he had provided all of his 
information to VA.  He said he noticed that his hearing 
started to get worse and his left ear "quit working" in the 
1970s.  

The VA examination in this case is inadequate.  The examiner 
discussed records dated in 1967, however, the appellant 
served another 4 years in the National Guard.  This is 
significant, as the appellant believed his most notable noise 
exposure occurred with the 1969 event he described in his 
testimony.  Additional attempts must be made to locate his 
complete National Guard records.

The examination was also inadequate in that the examiner did 
not review the private medical records in the claims folder.  
The entries from CEENTA raise a possibility of a connection 
between the appellant's hearing loss and his exposure to 
acoustic trauma in service.

Also, the examiner relied heavily on the fact of the lack of 
hearing loss in 1967 and said that the medical literature did 
not support delayed onset of hearing loss due to noise 
exposure.  However, the STRs were limited.  In addition, the 
records from Dr. Novinger note at least a 20-year history of 
the use of hearing aids.  Additional records may show that 
there was not a long delay in the development of hearing 
loss.

The appellant has not contributed to his case by identifying 
the earlier sources of treatment for his hearing loss.  He 
must be contacted and asked to identify the earliest time and 
source of treatment for his hearing loss so that those 
records can be obtained, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appellant and request that he 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  The 
appellant should be asked to 
identify the earliest dates of 
treatment and source of that 
treatment so that the records may be 
obtained if available.

2.  The RO must make additional 
efforts to obtain the appellant's 
National Guard STRs.  His National 
Guard personnel records are also 
necessary to determine dates of 
ACDUTRA/INACDUTRA.  

3.  The appellant should be afforded 
an audiology examination.  The 
claims folder must be made available 
to the examiner for review as part 
of the examination process.  The 
examiner must state in the 
examination report that the claims 
folder has been reviewed, to include 
all private treatment records.  The 
examiner is asked to provide an 
opinion whether there is at least a 
50 percent probability or greater 
that such hearing loss is related to 
the appellant's military service.  A 
complete rationale must be provided 
for any opinion expressed.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


